                Case 3:20-cv-05610-RAJ Document 12 Filed 11/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9
                                        AT SEATTLE
10
     JOSEPH STONEBURNER,                              Civil No. 3:20-CV-05610-RAJ
11
              Plaintiff,
12
              vs.                                      PROPOSED ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,
15            Defendant.
16            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
17
     shall be amended as follows:
18
              Defendant shall have up to and including November 27, 2020, to file a response to
19
     Plaintiff’s Complaint, including the certified administrative record. The certified
20
     administrative record shall be filed within ten days of its availability to the Office of the
21
     General Counsel, if it can be filed earlier than the aforementioned date.
22

23

24

     Page 1         PROPOSED ORDER - [3:20-CV-05610-RAJ]
                Case 3:20-cv-05610-RAJ Document 12 Filed 11/02/20 Page 2 of 2



 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension every 28 days until the
 3
     certified administrative record becomes available.
 4
              Dated this 2nd day of November, 2020.
 5

 6

 7
                                                        A
                                                        The Honorable Richard A. Jones
 8                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      PROPOSED ORDER - [3:20-CV-05610-RAJ]
